Title: To James Madison from Isaac Briggs, 17 May 1803
From: Briggs, Isaac
To: Madison, James


My dear Friend,
Sharon 17th. of the 5th. month 1803
I take the freedom of introducing to thee, and to thy amiable family, my youngest brother Joseph Briggs: having derived both gratification and instruction from my acquaintance with thee, I am anxiously desirous that my brother, whom I tenderly love, may have a small taste of the same benefits.
My brother goes with me—he has heard much on what I deem the wrong side of the New Orleans question, and as I think I have heard it more clearly and explicitly stated, and the merits and probable tendencies of different measures better exhibited by thee than by any other person, I wish my brother may receive correct information from the same esteemed source.
May I hope that a conception so capable of extensive future utility as The American Board of Agriculture will not prove an abortion, for want of a little zealous care during gestation?
Repeat to thy amiable consort assurances of my respect and esteem; which are offered to thy acceptance also, by thy sincere friend,
Isaac Briggs.
 

   
   RC (DLC). Docketed by JM.



   
   Joseph Briggs (d. 1804) accompanied his brother Isaac to New Orleans, where he served as Gov. William C. C. Claiborne’s private secretary until his death (Carter, Territorial Papers, Orleans, 9:298).



   
   For the creation of this society, see Briggs to JM, 1 Jan. and 22 Feb. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:232–33, 343 and n. 1).


